DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/13/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 11/13/2019 have been considered.
Claim Objections
Claims 10-13 are objected to because of the following informalities: 
Claim 10 depends from claim 7. Claim 7 is drawn to a composite particle; however, claim 10 recites “the method of claim 7”. Claim 7 not drawn to a method. Applicant is suggested to amend the preamble to recite “the composite particle of claim 7”. 
Claim 11 is objected for the same reason as set forth in claim 10. Applicant is suggested to amend the preamble to recite “the composite particle of claim 10”.

Claim 13 depends from claim 1. Claim 1 is drawn to a composite particle; however, claim 13 recites “the method of claim 1”. Claim 13 not drawn to a method. Applicant is suggested to amend the preamble to recite “the composite particle of claim 13”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, and 11-15 rejected under 35 U.S.C. 103 as being unpatentable over US 5,994,443 (hereinafter Ehrat) in view of WO 8810286A1 (hereinafter Fumio).
Initially, it should be noted that Ehrat reference is cited in the IDS filed on 11/13/2019.
The instant claims are product-by-process claims and are not limited to the manipulations of the recited steps, only the 
Ehrat disclose an ultra-fine-grained thermoplastic (polymer particle), preferably polyethylenes and polypropylenes, in ground particulate form with an average particle size D50 of 1-400 µm mixed with 40-90 wt% of a filler including an organic filler such as hemp as recited in claims 1, 3-4, and 11 (See Abstract, Col. 1, lines 44-57, Col. 2, lines 15-16, and Col. 2, lines 55-57). Polypropylene polymer is a biodegradable polymer as recited in claim 13. The hemp filler of Ehrat encompasses the hemp components of claim 9. Ehrat also disclose that the filler material having an average particle size of 0.1-200 µm as recited in claim 5 (See Col. 3, lines 1-2). Ehrat discloses that the thermoplastic (polymer particle) and filler (hemp particle) are grind into a homogenous compounded mass (See Col. 3, lines 22-59). The grinding (milling) process can be done with a cooling medium including liquid nitrogen as recited in claim 2 (See Col. 3, line 53-54). The product from the grinding process are pulverized to a desired size (See Col. 2, lines 60-62). The product (composite particle) is used to form a molding material (composite article) after extrusion and exhibit excellent strength as recited in claim 14 (See Col. 4, lines 19-26). Ehrat 
Ehrat failed to anticipate the instant claims because Ehrat does not specifically disclose the hemp filler in combination with the thermoplastic polymer particle. There is some picking and choosing of filler to arrive at hemp filler. 
Fumio discloses a thermoplastic composite containing a thermoplastic matrix such as polypropylene or polyethylene reinforced with hemp fibers to provide high impact strength, high tensile strength, high bending modulus and high heat deformation temperature (See Abstract). Fumio discloses that the thermoplastic composite can be used as a molded material (See Abstract).
Ehrat and Fumio are combined together because they both are drawn to a composite material useful as molded material containing polypropylene combined with hemp filler. It would have been obvious at the time the invention was filed to formula the composite material of Ehrat combining polypropylene polymer with hemp filler as suggested by Fumio. A person skilled in the art would be motivated to incorporate hemp filler into the composition in order to provide high impact strength, high tensile strength, high bending modulus and high heat deformation . 
Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrat (US 5,994,443) and Fumio (WO 8810286A1) as applied to the above claims, and further in view of KR 20110088798A (hereinafter Sik).
Ehrat and Fumio are relied upon as set forth above.  
With respect to claims 5-8 and 10, Ehrat and Fumio disclose a hemp filler useful as a composite composition useful for molded material such as automobile parts (See page 3 of Fumio), but does not disclose a carbonized hemp filler, i.e., heat-treating the hemp filler.
Sik discloses a carbonized (hemp) cannabis stiva useful in a resin-hemp composite composition in a molded material in automobile (See Abstract and page 2 of disclosure, 4th paragraph). Sik further discloses that the hemp is heating in a furnace filled with inert gas such as nitrogen or argon to carbonize the hemp (See [0041]). Sik discloses that the carbonized hemp provides excellent toughness, antibacterial properties and deodorizing properties (See Abstract and page 2 of disclosure, 2nd paragraph).
Sik is combined with Ehrat and Fumio because they are drawn to a composite material useful as molded material in automobile containing hemp filler. It would have been obvious at the time the invention was filed to formula the composite material of Ehrat and Fumio by incorporating a carbonized hemp filler of Sik in order to provide the composite material excellent toughness, antibacterial properties and deodorizing properties as suggested by Sik (See Abstract of Sik). 
It should be noted that the instant claims are product-by-process claims. Therefore, the patentability of the product (the carbonized hemp filler) does not depend on its method of production and the claimed steps were not given patentable weight.
. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANH T NGUYEN/Primary Examiner, Art Unit 1761